Title: From George Washington to the United States Senate, 13 December 1790
From: Washington, George
To: United States Senate



Gentlemen,
[Philadelphia, 13 December 1790]

These assurances of favorable attention to the subjects I have recommended, and of entire confidence in my views, make the Impression on me which I ought to feel. I thank you for them both. And shall continue to rely much for the success of all our measures for the public good, on the Aid they will receive from the wisdom and integrity of your Councils.

Go: Washington

